Citation Nr: 1212096	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's acromegaly with a prominent brow, a broad nose and chin, large fingers, left thumb calcification and tendonitis, large and broad feet, left ventricle hypertrophy with mitral regurgitation, degenerative joint disease of the hips, the knees, the left elbow, and the shoulders, prognathism, supraorbital ridge, rhinoplasty residuals including nostril misalignment, back of head changes, and macroglossia, to include entitlement to separate compensable disability evaluations.  

2.  Entitlement to a compensable disability evaluation for the Veteran's right shoulder osteoarthrosis (osteoarthritis/degenerative joint disease) for the period from June 1, 2009, to July 21, 2009.  

3.  Entitlement to a disability evaluation in excess of 60 percent for the Veteran's right shoulder osteoarthrosis (osteoarthritis/degenerative joint disease) for the period on and after July 22, 2009.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to November 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, granted service connection for acromegaly with a prominent brow, a broad nose and chin, large fingers, left thumb calcification and tendonitis, large and broad feet, left ventricle hypertrophy with mitral regurgitation, degenerative joint disease of the hips, the knees, the left elbow, and the shoulders, prognathism, supraorbital ridge, rhinoplasty residuals including nostril misalignment, back of head changes, and macroglossia; assigned a 30 percent evaluation for those disabilities under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7908; and effectuated the award as of December 1, 2003.  In October 2007, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his acromegaly and associated disabilities.  In August 2008, the RO issued a statement of the case (SOC) to the Veteran.  In August 2008, the Veteran submitted an Appeal to the Board (VA Form 9).  

In October 2008, the RO granted a separate 100 percent schedular evaluation for the period from April 23, 2008, to May 31, 2009, and a noncompensable evaluation for the period on and after June 1, 2009, for right shoulder osteoarthrosis (osteoarthritis/degenerative joint disease).  In July 2009, the Veteran submitted a NOD with the evaluations assigned for his right shoulder disability.  In August 2009, the RO increased the evaluation for the Veteran's right shoulder osteoarthrosis (osteoarthritis/degenerative joint disease) from noncompensable to 60 percent disabling and effectuated the award as of July 22, 2009.  

In July 2010, the RO denied a TDIU.  In April 2010, the RO granted a separate 100 percent evaluation for the period from September 2, 2009, to October 31, 2009, and a 30 percent evaluation for the period on and after November 1, 2009, for right total knee replacement residuals.  In September 2010, the Veteran submitted a NOD with the denial of a TDIU.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected acromegaly.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's acromegaly with a prominent brow, a broad nose and chin, large fingers, left thumb calcification and tendonitis, large and broad feet, left ventricle hypertrophy with mitral regurgitation, degenerative joint disease of the hips, the knees, the left elbow, and the shoulders, prognathism, supraorbital ridge, rhinoplasty residuals including nostril misalignment, back of head changes, and macroglossia, to include entitlement to separate compensable disability evaluations.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In May 2008, the Veteran submitted claims of entitlement to service connection for a chronic cervical spine disorder to include degenerative joint disease, a chronic thoracic spine disorder to include degenerative joint disease, and a chronic lumbar spine disorder to include degenerative joint disease.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


REMAND

The Veteran asserts that: both an initial evaluation under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7908 in excess of 30 percent and separate compensable evaluations are warranted for his acromegaly and multiple associated disabilities.  He contends that his service-connected disabilities render him unemployable.  

Clinical documentation from Elgin Air Force Base dated in 2009 reflects ongoing treatment for the Veteran's acromegaly and associated disabilities.  A June 2009 that the Veteran "suffers from a disease called acromegaly [which] causes degenerative joint disease."  Clinical documentation dated in September 2009 reflects that the Veteran was being treated for hypertension and multiple joint symptoms.  The Board notes that both hypertension and arthropathy are listed among the criteria needed for assignment of an evaluation in excess of 30 percent under 38 C.F.R. § 4.119, Diagnostic Code 7908.  

The report of an April 2010 VA examination for compensation purposes conveys that the Veteran was receiving treatment for both hypertension and multiple joint disabilities.  The examining VA physician's assistant diagnosed the Veteran with "service-connected acromegaly, in remission, no current medical therapy, no functional limitations."  No findings were made as to either the Veteran's fingers, left ventricle hypertrophy with mitral regurgitation, degenerative joint disease of the hips, the left knee, the left elbow, and the left shoulder, prognathism, rhinoplasty residuals, or macroglossia.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not been afforded a recent evaluation which fully addresses his service-connected acromegaly and associated disabilities.  Given this fact and the complex nature of the Veteran's service-connected disabilities, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.   

Clinical documentation dated after April 2010 is not of record.  VA should obtain all relevant VA, retired military, and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has submitted timely NODs with both the evaluations assigned for his post-operative right shoulder disability and the denial of a TDIU.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his service-connected acromegaly with a prominent brow, a broad nose and chin, large fingers, left thumb calcification and tendonitis, large and broad feet, left ventricle hypertrophy with mitral regurgitation, degenerative joint disease of the hips, the knees, the left elbow, and the shoulders, prognathism, supraorbital ridge, rhinoplasty residuals including nostril misalignment, back of head changes, and macroglossia, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after April 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected acromegaly with a prominent brow, a broad nose and chin, large fingers, left thumb calcification and tendonitis, large and broad feet, left ventricle hypertrophy with mitral regurgitation, degenerative joint disease of the hips, the knees, the left elbow, and the shoulders, prognathism, supraorbital ridge, rhinoplasty residuals including nostril misalignment, back of head changes, and macroglossia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
The examiner or examiners should fully describe the functional limitation that results from the Veteran's service-connected disabilities, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the hands, the fingers, the feet, the hips, the knees, the left elbow, and the shoulders should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner or examiners should express an opinion as to the impact of the Veteran's disability upon his vocational pursuits.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  Then issue a SOC to the Veteran and his accredited representative which addresses the issues of a compensable evaluation for the Veteran's right shoulder osteoarthrosis (osteoarthritis/degenerative joint disease) for the period from June 1, 2009, to July 21, 2009; an evaluation in excess of 60 percent for his right shoulder osteoarthrosis (osteoarthritis/degenerative joint disease) for the period on and after July 21, 2009; and a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

